Citation Nr: 1339939	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent for residuals of coronary artery bypass graft, rated as scars of the sternum, left lower extremity and right lower extremity (hereinafter scars).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1965 to July 1967. 

This case comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A November 2010 rating decision granted service connection for coronary artery disease with a sternotomy scar.  A January 2011 rating decision separately granted service connection for scars of the sternum with an initial evaluation of 10 percent.  Then a July 2011 rating decision further clarified the matter by granting service connection for scars of the left lower extremity and right lower extremity, with an initial evaluation of 0 percent, to be included with the evaluation of the scar of the sternum, evaluated at 10 percent.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran has one scar that is deep and has an area of 60 square centimeters; four scars that are 2.5 centimeters in length and linear; and two scars that are approximately 26 centimeters in length and linear.

2.  The evidence of record shows that the Veteran has one scar that is painful, and six scars that are stable and not painful.


CONCLUSIONS OF LAW

1.  The criteria for an initial separate evaluation of 10 percent for scars that are deep and nonlinear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7801 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for scars that are unstable or painful have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran is challenging the initial evaluation assigned following the grant of service connection for the disability on appeal.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Thus, because notice was provided to the Veteran in a February 2010 letter, which was legally sufficient, VA's duty to notify in this case has been satisfied. 

VA's duty to assist the Veteran has also been met.  Service treatment records (STRs) and identified VA treatment records and private treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

VA scar examinations were provided in December 2010, June 2011, and November 2012, in order to ascertain the severity of the Veteran's scars.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the VA examinations are sufficient to grant a separate initial evaluation for scars.  A thorough review of the file was conducted in each instance, and the examinations provided findings relevant to the issue at hand.  The Veteran's statements were also considered and discussed.  In addition, the VA examiners described the effects of the scars on the Veteran's ordinary activities of daily life.  VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Rating by analogy is appropriate for an unlisted condition where a closely related condition, which approximates the anatomical localization, symptomatology, and functional impairment, is available.  38 C.F.R. § 4.20 (2013).  

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 (2013).  The Veteran's service connected scars are currently evaluated as 10 percent disabling under Diagnostic Code 7899-7804 (a hyphenated diagnostic code may be used when rating an unlisted condition by analogy; the additional code shown after the hyphen identifies the basis for the evaluation assigned). 

Diagnostic Code 7804 applies to scars that are unstable or painful.  A 10 percent evaluation is warranted for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful.  

Note one to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note two provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note three provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7805 may also receive an evaluation under this Diagnostic Code, when applicable.   

Consideration has been given to the application of additional or alternative Diagnostic Codes.  Diagnostic Code 7800 applies to burn scars of the head, face or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  As the Veteran does not have scars of the head, face or neck, this Diagnostic Code is not applicable in this case.

Diagnostic Code 7801 applies to burn scars or scars due to other causes, not of the head, face or neck, that are deep and nonlinear.  Under Diagnostic Code 7801, a 10 percent evaluation is warranted when scars have an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent evaluation is warranted when scars have an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent evaluation is warranted when scars have an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent evaluation is warranted when scars have an area or areas of 144 square inches (929 square centimeters) or greater.  

Note one to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note two to Diagnostic Code 7801 provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  

Diagnostic Code 7802 applies to burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  Under Diagnostic Code 7802, a 10 percent evaluation is warranted for scars with an area or areas of 144 square inches (929 square centimeters) or greater.  

Note one to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note two to Diagnostic Code 7802 repeats the information found in note two to Diagnostic Code 7801.

Diagnostic Code 7805 applies to scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804.  Any disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804 should be evaluated under an appropriate diagnostic code.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In June 2010, the Veteran was afforded a VA heart examination.  The examiner noted that the Veteran had a sternotomy scar with keloid formation, but did not provide measurements.  

In December 2010, the Veteran was afforded a VA scar examination.  The exam request asked the examiner to perform an examination of the Veteran's sternotomy scar.  The VA examiner reported that the Veteran had a scar in the center of his anterior trunk above the sternum.  The examiner reported that the scar was 8 inches long, and the lower 4 inches was 0.25 inches wide and had keloid formation.  The examiner noted four small linear scars from tube insertion below the sternotomy scar that were each 1 inch long.  The examiner noted that the scar was painful, had no signs of skin breakdown, was deep, and had no other disabling effects.

In June 2011, the Veteran was afforded a VA scar examination by a second VA examiner.  The exam request asked the examiner to examine the Veteran's bilateral legs for residuals of incisions secondary to heart surgery.  The examiner reported that the Veteran had a scar on his left lower extremity measuring 25.5 centimeters in length, and 0.5 centimeters in width at its widest point, the medial mid-calf.  The examiner also reported that the Veteran had a scar on his right lower extremity measuring 26.5 centimeters in length, and 0.5 centimeters in width at its widest point, the medial aspect of the right ankle.  The examiner noted that the scars were the result of a vein harvest related to the Veteran's heart surgery in October 2007.  The examiner noted that the scars were not painful; had no signs of skin breakdown; were superficial; had no inflammation, edema or keloid formation, and had no other disabling effects.  The Veteran reported that the scars had no significant effects on his occupation or usual daily activities.  

In July 2011, the RO requested an addendum opinion to the December 2010 VA scar examination.  The request stated that the December 2010 VA examination noted four small linear scars that were each 1 inch in length.  However, the examination did not indicate whether the scars were painful or superficial.  The request stated that the Veteran may not need to report for an additional examination.  In August 2011, the second VA examiner provided an addendum opinion to the first VA examiner's opinion noting that the "scar is painful" and "not superficial at this time," but had "no other disabling effects."  There is no indication that, at this time, the second VA examiner physically examined the Veteran's chest scars.

In November 2012, the Veteran was afforded an additional VA examination by the second VA examiner.  The examiner noted that the Veteran had a scar on the center of his chest above his sternum that was 8 inches long (20 centimeters).  The examiner noted that there were four small linear scars below the bottom part of the mid-sternal chest scar, which were each 1 inch in length (2.5 centimeters).  The examiner noted that the scars were not painful and were stable.  The examiner noted that the Veteran did not have scars on his right lower extremity or his left lower extremity.  The examiner reported that the total area for superficial non-linear scars for the trunk and extremities was 60 square centimeters.  The examiner noted that there were no scars or other disfigurements of the head, face, or neck.  The examiner also noted that the Veteran did not have any other complications, conditions, signs or symptoms associated with any scar.  The Veteran reported that his scars did not impact his ability to work, and did not have an effect on his usual daily activities.  

The Board notes that the VA examination reports are inconsistent.  The December 2010 VA examination report, and the August 2011 VA examination report addendum note that the Veteran's 8-inch chest scar is painful, deep, and with keloid formation.  However, the November 2012 VA examination report notes that the Veteran's 8-inch chest scar is superficial and not painful.  Further, the June 2011 VA examination report notes that the Veteran has a superficial scar on each lower extremity that is not painful, does not have keloid formation, and is linear.  However, the November 2012 VA examination report notes that the Veteran does not have a scar on either lower extremity.  The November 2012 VA examination report does not note if the Veteran's lower extremities were examined for scars, or if the examination was limited to the chest scars as the RO only requested an examination of the Veteran's five chest scars.  Additionally, the August 2011 VA examination report addendum did not specifically clarify whether the four 1-inch scars on the Veteran's chest were painful or superficial.      

As was noted in the introduction section of this decision, the rating decisions on appeal have assigned a 10 percent disability rating for all of the scars the chest and the legs that have been service-connected as secondary to the Veteran's service-connected coronary artery disease and associated surgery.  The collective 10 percent rating for the scars has been rated by the RO under Diagnostic Code 7804.  For the reasons articulated below, the Board affords the Veteran all reasonable doubt in his favor and finds that current 10 percent rating under Diagnostic 7804 is continued, but that a separate 10 percent rating is assigned under Diagnostic Code 7801.  Both of these ratings are assigned for signs and symptoms related to the primary scar affecting the chest.  The secondary scars of the chest and legs are essentially asymptomatic and do not otherwise meet the minimum criteria for higher or separate ratings under the applicable regulatory criteria.

In this regard, the Board finds that the Veteran's 8-inch chest scar is deep, nonlinear, and has a total area of 60 square centimeters.  Under Diagnostic Code 7801, an evaluation of 10 percent for a scar with an area of at least 39 square centimeters but less than 77 square centimeters, is warranted.  Additionally, the Board finds that the Veteran's 8-inch chest scar is painful.  Under Diagnostic Code 7804, an evaluation of 10 percent for one or two scars that are unstable or painful is warranted.  As noted above, note two to Diagnostic Code 7804 provides that scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.  Thus, a rating under two Diagnostic Codes for the same scar does not constitute pyramiding.  See 38 C.F.R. § 4.14 (2013). 

However, an evaluation in excess of 10 percent under Diagnostic Code 7801 is not warranted.  A 20 percent evaluation under Diagnostic Code 7801 is warranted when the total area of deep and nonlinear scars is at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  The Veteran's representative argues in his brief that a 20 percent evaluation under Diagnostic Code 7801 is warranted because the area of the Veteran's scars is 34 square inches.  However, the Veteran's representative includes the area of Veteran's scars of his lower extremities.  The Board finds that that the Veteran's scars on his lower extremities are superficial and linear.  In the June 2011 VA examination report, the scars were noted to be approximately 26 centimeters in length, and half a centimeter wide.  No keloid formation was noted.  The area of linear and superficial scars cannot be included in the evaluation under Diagnostic Code 7801.  Further, the Board finds that the Veteran's four 1-inch chest scars are linear and superficial.  In this regard, the December 2010 VA examination report, the August 2011 VA examination report addendum, and the November 2012 VA examination report do not describe the Veteran's four 1-inch chest scars as deep.  The December 2010 VA examination report describes the scars as small and linear.  In sum, the Board finds that only the area of the Veteran's 8-inch long chest scar may be included in the area calculated for the purposes of Diagnostic Code 7801.  

Additionally, an evaluation in excess of 10 percent under Diagnostic Code 7804 is not warranted.  A 20 percent evaluation under Diagnostic Code 7804 is warranted when there are three or four scars that are unstable or painful.  A 30 percent evaluation is warranted when five or more scars are unstable or painful.  The Board finds that the Veteran has only one painful scar.  In this regard, the Board finds that the Veteran's four 1-inch chest scars are not painful or unstable.  The December 2010 VA examination report, the August 2011 VA examination report addendum, and the November 2012 VA examination report do not describe the Veteran's four 1-inch chest scars as painful or unstable.  The December 2010 VA examination report describes the Veteran's 8-inch scar as painful.  The lack of notation regarding the four 1-inch scars implies that the four 1-inch scars are not painful or unstable.     Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (a lack of notation of symptoms where such notation would normally be expected may be considered as evidence that the symptoms did not exist).  Additionally, the Board finds that Veteran's scars on his lower extremities are not painful or unstable.  In the June 2011 VA examination report, no skin breakdown, pain, inflammation, edema, or keloid formation was noted.  A higher evaluation under Diagnostic Code 7804 is not warranted because there is no evidence of record that the scars are painful or unstable.    

Consideration has been given to a separate evaluation under Diagnostic Code 7802.  However, the evidence of record does not show that the Veteran has any scars that are superficial and nonlinear.  Consideration has also been given to a separate evaluation under Diagnostic Code 7805.  However, the evidence of record does not indicate that the Veteran's scars have any disabling effects not considered in a rating under Diagnostic Codes 7800 through 7804.

As was explained above, the benefit of the doubt has been applied to this case, in particular regarding the 8-inch chest scar.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the benefit of the doubt does not apply to the Board's finding regarding an increased evaluation based on the four 1-inch chest scars or the scars of the lower extremities as these findings were made based on the preponderance of the evidence.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).    

Further consideration has been given to assigning staged ratings for this period.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321 (b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  The Veteran's service-connected scars are manifested by signs and symptoms such as pain and keloid formation.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Diagnostic Code 7804 provides an evaluation based on painful scars, and Diagnostic Code 7801 provides an evaluation based on the area of deep and nonlinear scars.  The Veteran does not complain of any additional impairment caused by his service-connected scars.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned beyond the currently assigned rating.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321 (b)(1).


ORDER

A separate initial evaluation of 10 percent for the Veteran's deep and nonlinear scars is warranted.

An initial evaluation in excess of 10 percent for the Veteran's unstable or painful scars is not warranted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


